﻿235.	Generally speaking, our annual assessment of the world situation requires that we reaffirm the aims of the Charter, analyse the means that have been used to achieve those objectives and redefine our priorities, if necessary.
236.	One might be tempted to say that this is, in fact, a repetitive, if not futile, exercise, an accepted formality and ritual, since certain segments of international opinion want to regard the United Nations only as a forum for dissension;
and furthermore the items on our agenda have been practically the same for a good number of years.
237.	It is difficult for us to go along with that opinion, because we feel, quite sincerely, that the United Nations must, above all, be a centre for thought and for concerted action, and not a framework for the promotion of a retrograde view of the world. At each of our annual sessions it is essential for us  o take account of the profound changes in the world since the adoption of the Charter, the positive trend in international relations towards the creation of a new world and the increasingly preponderant attention devoted to the concepts of justice, social progress and liberation. It is precisely here that we can discern the value of our exchanges of views, enriched by the way in which we defend our respective positions.
238.	In point of fact, our general debate goes beyond a simple evaluation and becomes a crucible from which emerges gradually a revolutionary vision of the world; it becomes the point of departure for an awareness which, because of its positive and realistic nature, stands out in contrast to pure speculation and passive contemplation. That is the spirit in which the Malagasy delegation intends to make its contribution to the work of this session.
239.	A developing country like the Democratic Republic of Madagascar, resolutely committed to a socialist revolution, cannot but be disturbed by the constant deterioration we have observed in the world economy, affected as it has been by crises of increasing acuteness and by a lack of vision and political will. Unfortunately people have been content with simply proposing short-term and often sectoral solutions to these problems.
240.	For more than a decade the world has been painfully survived by dint of following the course of expedients and it is not surprising that the image that it now presents to us is that of a cloak that is tattered and patched in many places.
241.	Most of the industrialized countries have acquiesced in that policy of doom since it makes it possible for them to continue to misuse the established system to strengthen their hold over world development and to continue to pursue with profit their practices. of domination and exploitation. That mere crumbs are left the so-called developing countries which have not been given any serious chance of real development is only to be expected from the advocates of expansion at any cost.
242.	After the recession of 1974-1975 it would have been possible to correct the various structural imbalances and thus to ensure the regular growth of the world economy. But at present what we are witnessing is an accumulation of unresolved problems and the deliberate preservation of a climate of -uncertainty which has been engendered by delays in multilateral negotiations.
243.	It is not surprising, therefore, that an economic crisis is once again threatening the world; and attempts are being made to counter that crisis by methods which we have denounced previously, as if the intention was deliberately to ignore the indications given and the commitments undertaken at the sixth and seventh special sessions of the General Assembly.
244.	It is hardly necessary to rehearse the outcome of those two sessions because each and every one of us must now be aware of his own responsibilities and of the most appropriate way of discharging those responsibilities. But do we have to wait for the energy crisis which has been predicted for 1985 before some political will is finally evinced by the industrialized countries? When will they give up their policies of uncontrolled consumption and agree that, if only in their own interests, they must agree to some reduction albeit small, of their prosperity, which has become a scandal in a world that is growing poorer and poorer? When will they face the fact that some middle way has to be sought between the requirements of internal order and the needs of developing countries?
245.	Efforts for adjustment, however realistic, are far from being responsive to the urgency of the situation, and we can perceive no real progress , towards a restructuring of the world economy. On the contrary, as in the worst hours of the most recent recession, we can see that there is a diminution in growth rates, an increase in unemployment and an aggravation of underemployment; there is galloping inflation which is sometimes controlled but never stopped; there is a return to protectionist measures; and there are chaotic trends in monetary and financial relations.
246.	Those who are most affected by this set of negative factors are still the developing countries. Unfortunately they are subject to terms of trade, whose cyclic deterioration, sometimes deliberately maintained, has adverse repercussions on their balance of payments, their capacity to service debts and their investment capacity.
247.	Frequently, we have been told to have patience in order to turn us into reasonable-or rather resigned-partners. Nevertheless, if we wish to give some meaning to equal interdependence and international co-operation in the economic, financial and monetary fields, we will have to cease circumventing those problems which have already been set forth in clear and unambiguous terms since the very first session of UNCTAD,
248.	What we must do above all is to abandon the idea that the participation of developing countries in international trade depends in some way on their growth which, in its turn, is conditioned by the economic expansion of industrialized countries. It is much to be feared that, according to a distorted interpretation of interdependence, we might arrive at postulating the principle that the growth of the poorer countries is desirable only in so far as it promotes the expansion of the rich countries. The cynicism inherent in such a principle must be obvious to all. Nevertheless everything seems to indicate that it is being practised in two key sectors, namely, that of primary commodities and that of industrialization.
249.	From the declarations of intention which have been made here and elsewhere, we have learned that, in order to redress the present imbalance, it is important to plan production and investment efficiently, to provide the developing countries with adequate export earnings in real terms and also to stabilize markets in order to benefit the consumers. That programme, which is far from being innovative since it reproduces the claims which have been put forward for some years now, has not been followed up
by any decisive action and the few timid and traditional measures that have been taken are hardly likely to remove our scepticism.
250.	In effect, nothing would suggest that the Integrated Programme for Commodities which was adopted at the fourth session of UNCTAD will finally be accepted. Nor does anything give us the assurance that significant negotiations will be entered into on the common fund. So far as primary commodities are concerned, we can see that, of the 15 agricultural exports which are of interest to Africa, only three have been the subject of agreements. After so many promises, so many consultations and so many negotiations, such a situation requires no comment.
251.	In the sector of industrialization, the fate which the developing countries have met is hardly more enviable. The institutional framework for the implementation of the decisions and recommendations of the Second General Conference of UNIDO was defined almost five years ago. Nevertheless, the negotiations on the various components of that framework are foundering in the uncertainties and mysteries of a deliberate desire to maintain a certain monopoly, while the panoply of protectionist measures directed against our countries is being reinforced. In those circumstances we cannot see how the industrialized countries intend to fulfil the commitment to bring up to 25 per cent the participation of developing countries in world industrial output.
252.	In connexion with all these points it may be said that necessary adjustments are in fact being studied; that corrective measures will have to be taken in a certain order of priority and that with time they could become part and parcel of the new international economic order.
253.	We might still harbour illusions but we have to understand that the economic security for which we are, after all, plainly responsible, cannot be guaranteed simply by the proliferation of special funds, by the redefinition of the ways and means of aid and by the increase of direct transfers under public assistance for development.
254.	Nor can it depend on a third strategy which is only a reflex of the first two and which is the outcome of the former system. We have to have the honesty and the courage to recognize that, in order to ensure the success of the new strategy, in order to offset the effects of the world economic crisis and, above all, prevent its recurrence, it is essential to bring about as soon as possible fundamental modifications required by the institution of the new international economic order.
255.	The establishment and strengthening of world economic security, which remains one of our major concerns because of its implications for the maintenance of international security, will depend on such action. What we need is no longer rhetoric or to see1 to demonstrate on every occasion that our countries share common interests, because if we try to insist on it too much we often finish by
proving the contrary. The crisis is upon us, gentlemen. The developing countries are not responsible for it.
256.	There is not a single delegation that is aware of the interdependence of our problems that can fail to recognize that the security of the world is indivisible. This notion, which has progressively but irreversibly become self-evident, might in certain cases not satisfy all the requirements that have been engendered by national or international constraints.
257.	However, it cannot be denied that almost everyone now agrees-albeit in a provisional manner—that it is necessary to preserve a dynamic equilibrium between security, development and disarmament; and this was recently borne out at the tenth special session of the General Assembly.
258.	We will not rehearse the various aspects of disarmament which we analysed during that session. Some items do, however, deserve to be stressed, in the light of the Declaration and the Programme of Action, and particularly in view of the political and moral approach which was favoured by a majority among us in order to face up to the challenge of the arms race
259.	Indeed, while We have not been entirely satisfied as far as concerns the commitment of the military Powers effectively to bring about general, complete and immediate disarmament under international control, we should welcome the fact that finally the concept of world security has prevailed over the needs of national security and so-called policies of deterrence and superiority. 
260.	It seems, therefore, that we have, in different degrees, agreed to work for the advent of a world civilization that will be free from the constraints of war, of weapons and of the arms race. However idealistic it may be this vision can and must be part of the disarmament strategy that we have drawn up. The positive aspect of certain principles which have been advocated for the implementation of this strategy is rather encouraging.
261.	In particular, we should refer to the central role to be played by the United Nations; the balance of responsibilities between the nuclear and non-nuclear States; the integration of partial or parallel measures in negotiations on a disarmament treaty; the fact that qualitative factors have to be borne in mind; the search for a universal acceptance of bilateral and multilateral agreements; and, in particular, the recognition of the close relationship between disarmament, the relaxation of tension, respect for self-determination and independence, the peaceful settlement of disputes and the strengthening of international peace and security.
262.	Whatever may be the virtues of this strategy, the most urgent task remains the elimination of the threat of a nuclear war. Collateral steps have been taken or planned, whether we refer to the Treaty on the Non-proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] the draft World Treaty on the Non-Use of Force in International Relations, the tripartite draft of a complete
prohibition of nuclear weapons or the creation of denuclearized zones.
263.	In this connexion, the Declaration that emerged from the tenth special session of the General Assembly recognized the legitimacy of the concerns expressed by non-nuclear States about their own security. It is therefore quite logical that the provisions of the Treaty on non-proliferation are no longer regarded as adequate, and that we should seek for more appropriate legal guarantees. It is in this context that we support the Soviet initiative on the conclusion of an international convention on the strengthening of guarantees of the security of non-nuclear States [see A/33/241].
264.	The progress that we make in carrying out the measures advocated, in the disarmament strategy will undoubtedly help to strengthen detente and to improve the atmosphere of trust that is so essential for conducting international relations.
265.	We find it difficult to agree that detente should be confined to one single area or should remain the monopoly of certain Powers. Detente, in order to be acceptable and to produce its full effect, should be an irreversible and generalized process, and should thus induce all States, without exception, to make a contribution to safeguarding and maintaining international peace and security.
266.	Detente can no longer be regarded as an end in itself, because we must recall that our world is, in essence, a world of confrontation, and that to try to make this disappear immediately would probably smack either of Utopianism or of an unavowed desire to impose on others our own individual attitudes and policies.
267.	It is distressing, however, to note that detente has been used as a pretext in order to foster confrontation, in order to justify intervention and interference, which has meant that there has been a real reversal of values which can only be prejudicial to genuine co-operation among States.
268.	The severity with which we have come out against this regrettable, tendency in international relations is a result of the fact that quite recently certain parts of the world, including Africa, have been selected in order to test a policy that smacks of. something we have always denounced—that is, of domination, exploitation and the search for spheres of influence and interest-a policy that is designed to make us forget that the struggle that has been waged for the total liberation of Africa and for the preservation of processes freely accepted by our people should be pursued by all means in our power and should brook no concessions.
269.	When we speak of collusion between neo-colonialism and imperialism, some may be offended; but we would not have reached that conclusion had the principles of noninterference and mutual respect been strictly applied.
270.	How often have we issued a warning against the unfortunate effects of certain principles that have been put forward in the search for solutions of those problems that are of direct concern to Africa? Whether it be in Namibia,
' in Rhodesia, in the Sahara, or in South Africa, apparently sometimes certain realities are deliberately overlooked; there is a tendency to remain unaware that the legal and political framework laid down in the United Nations essentially meets the aspirations of the peoples concerned.
27L. But since the principles of the United Nations are not always easily or universally accepted, an attempt, is being made to think up all sorts of half-measures in order to appease the swelling indignation of the Africans and to maintain the direct or indirect hold of imperialism over our future.
272.	After the arrogant reactions of Pretoria and Salisbury, it is easy to disclaim responsibility for the failures in Namibia and in Rhodesia over the racist minority regimes, as if we were hot already aware of the limits of their good faith. Rather than asking the Security Council to draw the necessary conclusions by applying Chapter VII of the Charter in its entirety, once again we will have to ask the liberation movements to make concessions.
273.	A sense of-moderation makes it imperative, I think, that all these so-called internal agreements should be irrevocably condemned, and since we are here in the United Nations it must be seen that only the resolutions of our Organization are valid and that a return to the principles set forth in Security Council resolution 385 (1976), which are very far removed from the principles put forth by the five Western members of the Council, is the only way to have the rights of the Namibian people respected.
274.	Why must we let the situation in Rhodesia deteriorate even further in the search for a so-called multiracial and democratic society, whereas the Europeans in Rhodesia no longer believe this and are leaving in order to pitch their tents elsewhere?
275.	We could ask so many questions, which, unfortunately, would receive evasive replies because the West is imprisoned in its own machinery, in which South Africa is a major cog. It is a fact that the territorial integrity of Namibia has been sacrificed to strategic considerations. There will continue to be a modest turning away from the iniquity represented by the policy of territorial separation, and there will be a continuation of ritual pronouncements about the immorality about the practice of apartheid at a time when this problem remains an eminently political one, quite apart from any humanitarian and economic considerations, and to the extent that it has to be regarded in terms of liberation and social progress, which is something to which the peoples of South Africa are quite naturally entitled.
276.	Members will therefore understand our indignation in the face of the numerous manoeuvres which have been designed to save the illegal and racist minority regimes.
277.	We are tempted to believe that the same policy of force in the case of the Sahara, Cyprus and Korea has not laid down its arms but is striving to maintain confusion in order to make prevail interests which unfortunately are contrary to those of the peoples directly concerned.
278.	Our position on the Sahara has always been unambiguous. We were the first to recognize the Saharan Arab
Democratic Republic. We have always denounced in all forums the collusion between the Spanish, former colonial Power and ..the Moroccan-Mauritanian annexationists, and the sham juridical arguments which have been put forward have in no way convinced us.
279.	It is claimed that there is now a new situation, conducive to a reasonable approach to the problem. We are aware of what interests certain international circles intend to preserve, and to speak of reason when the fate of a people is at stake seems to be most improper. That is why, whatever initiatives are taken in the OAU, we are of the opinion that the United Nations, which has particular responsibilities to the Saharan people, has a duty to take up this problem, which remains above all one of decolonization.
280.	In Cyprus the lack of progress in negotiations has been imputed to the bargaining between the two communities. But is it not also true that this bargaining is further aggravated by the internal contradictions inherent in a military alliance which, since it has no idea of non-alignment, is using Cyprus as a hostage and by its veering is in no way conducive to an honest search for a lasting solution acceptable to all? It is high time for us to react to this laissez-faire and to request that alliance to put an end to its seesaw tactics and give proof of its desire to respect the sovereign choice of the Cypriot people.
281.	The Korean people is still the victim of a policy of presence and of ideological dissuasion which is both-obsolete and illusory, and also of the so-called realism exhibited by certain interested Powers more interested in the requirements of their military and industrial complexes than in making it possible for the Korean people to live in peace and regained unity. Any action along these lines has encountered dilatory manoeuvres provoked and sustained by an alienated regime. For us, the only solution which is worthy of being discussed necessarily involves the independent reunification of the country of Korea without foreign interference, and the implementation of the principles laid down in the joint communiqué of 4 July 1972.
282.	In Palestine - a martyr country if ever there , was one —in our desire for peace we find ourselves witnessing an attempt to put the people of Palestine once again under trusteeship, without regard for the years of suffering, sacrifice and struggle. It has not been enough to deny their very existence: they have had also to be stripped of their most legitimate aspirations and humiliated by having imposed on them a form of unprecedented and unusual colonialism. We cannot see any settlement of this question without the effective participation of the Palestine Liberation Organization, the only authentic representative of the Palestinian people. The international community has affirmed and reaffirmed the existence of the inalienable rights of these people to return to their homes and to achieve self-determination, independence, and national sovereignty. Any efforts, any agreements, which overlook these fundamental principles or try to subordinate them to other considerations can only be doomed to failure.
283.	Finally, in the Indian Ocean it is with great concern that we have witnessed the rivalry among the major Powers.
Far from becoming an area of peace, demilitarized and denuclearized, the Indian Ocean remains an amphitheatre of various manoeuvres and the struggle for influence.
284.	As regards the Comorian island of Mayotte more particularly, we reaffirm that that island belongs to the whole of the Comoros and we desire the rapid application by the interested parties of the relevant resolutions of the OAU and the United Nations. The withdrawal of all foreign bases from this nerve-centre of the world will contribute to a reduction of the tensions which are already being maintained by the conflicts taking place in southern Africa.
285.	At a time when we are celebrating the thirtieth anniversary of the Universal Declaration of Human Rights, we can see how the rights of peoples are overlooked or are even subject to flagrant violations over which, for many reasons, people are anxious to draw a modest veil. We could maintain a lengthy discourse on the distinction to be drawn between the rights of peoples and those of the individual, on the priority to be attached to a particular right and on the need for the United Nations particularly to look after their implementation. We should not shirk this discussion or question anything, since we have freely adhered to various covenants on civil, political, economic, social and cultural rights. However, we must remove any misunderstanding resulting from the "morality race". May we be permitted to express doubt about the sincerity of certain reactions, particularly when they come from sectors which have fought against the granting of civil rights and which are prepared to show the greatest spirit of conciliation regarding the unreasonable demands of the racist regimes, which have denied entire peoples their right to live in peace according to their choice and their own principles, and which have even been guilty of genocide. O temporal O mores! But if so, why seek to have all societies in the same mould? Why impose on societies like ours, in which the community traditionally takes precedence over the individual, attitudes and conduct which are contrary to our view of human and social relations? Much-vaunted universalism may be a form of Pharisaism, and that is the precise danger for those who seek at all costs to guide our consciences.
286.	There is no reason to oppose the effective enjoyment of human rights, but it will be pointless as long as the rights of peoples are neither assured nor respected, as long as the social and economic rights of those peoples are not satisfied.
287.	At the beginning of my statement I tried to define the purposes of our annual meetings, in order to meet the need to organize our world and to give some pattern   our reflections and our actions on subjects which are universally accepted. We wish to remain faithful to the spirit of the Charter. Nevertheless, we must acquiesce in certain realities imposed by agreements, by regional alliances, by a regrouping of interests and also by the affirmation of differing ideologies. It is therefore inevitable that our exchanges of views should sometimes and in certain areas take on the aspect of veritable confrontations, which will not have been pointless to the extent that everyone will have been able to gain in truth and sincerity. We do not preclude the possibility of looking for areas of agreement in order to harmonize our actions. However, it must be admitted that
confrontation is not always a sterile exercise. It should enrich our debates. It can awaken in us a sense of responsibility and put the United Nations in a more realistic perspective.
288.	Because of the limitations which I referred to previously, we should not fear that the United Nations will reflect our differences. The essential point is that, in strict respect for the aims and principles of the Charter,, we should be able to discuss anything, without any exception, both honestly and openly.
289.	When we reach that stage, we shall perhaps realize that the solutions to the problems involved in disarmament, development and the rights of peoples were within our grasp, and that we have let go of peace and security because we neither wanted, nor knew how, to profit from a certain form of confrontation, concomitant, it is true, with dialogue.
290.	The Democratic Republic of Madagascar is very pleased to present here its warm welcome and its wishes for success and prosperity to Solomon Islands, which we have just welcomed as the one hundred and fiftieth Member of our Organization.
291.	I should be remiss in my duty were I not, on behalf of the delegation of the Democratic Republic of Madagascar, to convey to Mr. Lievano our congratulations on his unanimous election to the presidency of this session. We are quite certain that he will put at the service of the Organization with which he has been associated for some years now the statesman-like qualities that are one of his distinctive attributes.
292.	To his predecessor, Mr. Lazar Mojsov, we would express our gratitude for the laudable way in which he directed the work of four sessions of the General Assembly. Finally, we should like to reiterate to the Secretary-General, Mr. Kurt Waldheim, our deep felt appreciation for the way in which he is discharging his mission which has become more and more delicate and more and more difficult in a world which is more and more troubled.











